Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Riza (US 5,817,111).
Regarding claim 1, Riza discloses a method for passing a suture, comprising: extending a distal end (36b’’) of a suture manipulator (32) of a suture passer (10’’; Figures 19-23) from a distal portion of a hollow tube (25’’) of the suture passer (Figure 22); locating a portion of a suture adjacent to a catching portion (36a’’) of the suture manipulator; retracting the distal end of the suture manipulator into the hollow tube and pulling the portion of the suture into the hollow tube so that a loop of the suture is located in the lumen (as in previous embodiment - col. 7, lines 10-38) and the portion of the suture is compressed by an inner surface of the hollow tube and a side surface of the catching portion (as disclosed for previous embodiment - col. 7, lines 54-62); and sliding the suture manipulator distally relative to the hollow tube and pushing the portion of the suture with a pushing portion (40) of the suture manipulator that is located proximally of the catching portion (the claim does not require the surface of the pushing portion that contacts the suture to be proximal of the catching portion) to expel the suture from the hollow tube (as disclosed for previous embodiment - col. 7, lines 18-22).  
Regarding claim 2, the method further comprises passing a distal portion of the suture passer with the portion of the suture through tissue prior to expelling the suture from the hollow tube (as in previous embodiment - col. 7, lines 10-38).  
Regarding claim 6, Riza discloses a method for passing a suture, comprising: extending a distal end (36b’’) of a suture manipulator (32) of a suture passer (10’’; Figures 19-23) from a distal portion of a hollow tube (25’’) of the suture passer (Figure 22), the distal portion of the suture manipulator forming a single arm (28b’’) so that only the single arm extends out of the distal end of the hollow tube (at some points when the suture manipulator is only partially extended, i.e. not fully extended); locating a portion of a suture adjacent to a catching portion (36a’’) of the suture manipulator; retracting the distal end of the suture manipulator into the hollow tube and pulling the portion of the suture into the hollow tube so that a loop of the suture is located in the lumen (as in previous embodiment - col. 7, lines 10-38) and the portion of the suture is compressed by an inner surface of the hollow tube and a side surface of the catching portion (as disclosed for previous embodiment - col. 7, lines 54-62); and sliding the suture manipulator distally relative to the hollow tube and pushing the portion of the suture with a pushing portion (40) of the suture manipulator that is located proximally of the catching portion (the claim does not require the surface of the pushing portion that contacts the suture to be proximal of the catching portion) to expel the suture from the hollow tube (as disclosed for previous embodiment - col. 7, lines 18-22).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riza (US 5,817,111) in view of Schmieding (US 2009/0036905).
Regarding claims 3-5, Riza fails to disclose repair of the specific tissues as claimed.  Riza intends to use the suture passer in arthroscopic surgery (Abstract).
Schmieding discloses a suture passer for arthroscopic (¶[0002]) repair of a labrum (10; which is commonly a part of a joint capsule in the hip) which functions in a very similar manner as the suture passer of Riza (as evident from Figures 19 and 20).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Schmieding to have used the suture passer of Riza for repair of a hip labrum as claimed as an obvious use of a known technique with suitable device to obtain the predictable result of soft tissue suturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771